Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 1 of 30 PageID #: 1



LEWIS JOHS AVALLONE AVILES, LLP
James F. Murphy
One CA Plaza, Suite 225
Islandia, New York 11749
T: (631) 755-0101
F: (631) 755-0117
E-mail: jfmurphy@lewisjohs.com

Attorneys for Plaintiffs
ABH Nature’s Products, Inc. and
ABH Pharma, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ABH NATURE’S PRODUCTS, INC. and                             Civil Case No.:
ABH PHARMA, INC.,
                                                            COMPLAINT
                                    Plaintiffs,
                                                            JURY TRIAL DEMANDED
              -against-

SUPPLEMENT MANUFACTURING PARTNER, INC.
d/b/a SMP NUTRA, FUTURE PACK FULFILLMENT,
INC., JOSPEH IMPERIO, alias FRANK CANTONE,
STEVEN MILANO, WILLIAM CARTWRIGHT and
JOHN DOES NOS. 1-10,

                                    Defendants.


       Plaintiffs ABH Nature’s Products, Inc. (“ABH Nature’s”) and ABH Pharma, Inc. (“ABH

Pharma” and together with ABH Nature’s, “ABH’ or “Plaintiffs”) by and through their attorneys,

Lewis Johs Avallone Aviles, LLP, bring this action for damages against Defendants Supplement

Manufacturing Partner, Inc. d/b/a SMP Nutra (“SMP Nutra”), Future Pack Fulfillment, Inc.

(“Future Pack”), Joseph Imperio, alias Frank Cantone (“Imperio”), Steven Milano (“Milano”)

and William Cartwright (“Cartwright” and together with SMP Nutra, Future Pack, Imperio and

Milano, “Defendants”), demanding a trial by Jury. Plaintiffs allege the following on information
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 2 of 30 PageID #: 2



and belief, except those allegations concerning Plaintiffs, which are alleged on the basis of

personal knowledge.

                                PRELIMINARY STATEMENT

       1.      This is an action for unfair competition, false designation of origin, and false

advertising under the law of the United States (Trademark Act of 1946, 15 U.S.C. § 1051 et.

seq.); for common law trademark infringement and unfair competition under New York State

Law; and for multiple torts under New York State Law as set forth below. Plaintiff ABH

Nature’s manufactures nutraceuticals and health supplements for sale to customers throughout

the United States and abroad. Plaintiff ABH Pharma, markets, sells and distributes the products

to such customers. The names and brands “ABH Nature’s”, “ABH Pharma” and their derivations

(the “Marks”) are Trademarks of Plaintiffs have been developed by Plaintiffs and advertised

throughout the United States. The Marks have become distinctive and well known to the public

to be associated with Plaintiffs and their business concerns.

       2.      Defendants have used without permission or authority the Marks which are fully

owned by the Plaintiffs and the use of such Marks as well as derivations of such Marks are

violations of Federal and New York State Law.

       3.      In addition, Defendants Imperio and Milano are parties to certain Confidentiality

and Non-Compete Agreements (the “Restrictive Covenants”) with Plaintiff that they have

flagrantly violated in breach of the Agreements.

       4.      Defendants have also engaged in a scorched earth campaign to damage Plaintiffs

by converting millions of dollars of Plaintiffs products by failing to release such products to

Plaintiffs, who have the absolute right to same, by defaming Plaintiffs, by converting and




                                                   2
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 3 of 30 PageID #: 3



disclosing Confidential Information through unauthorized access to Plaintiffs’ computer systems

and tortiously interfering with the current and prospective business relations of Plaintiffs.

         5.      By letter dated August 16, 2019, Plaintiffs demanded that Defendants cease and

desist from using the Marks in anyway shape or form in contravention of the rights of Plaintiff to

such Marks and their derivations.

         6.      By way of this action, Plaintiffs seeks replevin of the goods wrongfully converted

by Defendants and preliminary and permanent injunctive relief directing Defendants to: (i)

immediately cease and desist from using the Marks, and (ii) immediately cease and desist from

competing against Plaintiffs, soliciting Plaintiffs’ customers and employees and disclosing

Confidential Information of Plaintiffs in violation of the Restrictive Covenants. This action also

seeks damages for violation of Federal and State unfair competition statutes, and breaches of

fiduciary duty. Plaintiffs also seek redress from Defendants for their tortious activity as set forth

below.

                                 JURISDICTION AND VENUE

         7.      This Court has subject matter jurisdiction over Plaintiff’s Federal law claims,

pursuant to 28 U.S.C. §§ 1331, 1338, 15 U.S.C. § 1121 and 18 U.S.C. §1030. The Court has

supplemental jurisdiction over Plaintiffs’ claims arising under the laws of the State of New York,

pursuant 28 U.S.C. §§ 1338(b) and 1367.

         8.      Venue is proper in this Judicial District, pursuant to 28 U.S.C. § 1391(b) because

(i) this is an action brought pursuant to the Federal Trademark Act of 1946; and (ii) a substantial

part of the events giving rise to the claims-including Defendants’ unlawful use of Plaintiff’s

Marks and/or marks confusingly similar to Plaintiffs’ Marks occurred and is occurring in this

judicial district.



                                                  3
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 4 of 30 PageID #: 4



       9.      Upon information and belief, this Court has personal jurisdiction over each of the

Defendants because, among other reasons, each resides or is headquartered in this district, and/or

is engaged in substantial and ongoing business in New York and/or has caused tortious injury in

New York.

                                          THE PARTIES

       10.     Plaintiff ABH Nature’s is a New York corporation organized and existing under

the laws of the State of New York with its principal place of business in Edgewood New York..

       11.     Plaintiff ABH Pharma is a New York corporation organized and existing under

the laws of the State of New York with its principal place of business in Edgewood, New York.

       12.     Defendant SMP Nutra is a New York corporation organized and existing under

the laws of the State of New York with an address at Deer Park, New York.

       13.     Defendant Future Pack, is a New York corporation organized and existing under

the laws of the State of New York with an address at Edgewood, New York.

       14.     Defendant Imperio is a resident of the State of New York and owns and operates

Defendants SMP Nutra and Future Pack.

       15.     Defendant Milano is a resident of the State of New York.

       16.     Defendant Cartwright is a resident of the State of New York.

       17.     Defendants John Does Nos. 1-10 are each individuals or entities who have

actively and knowingly participated and/or profited from, or otherwise are directly,

contributorily, or vicariously liable for the illegal acts identified herein by Defendants.




                                                  4
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 5 of 30 PageID #: 5




                                  FACTUAL BACKGROUND

        18.    Long before Defendants’ wrongful activities described below, Plaintiffs used their

names and related trademarks and/or service marks, including the Marks, to identify

nutraceuticals and health supplements that they manufacture, distribute, market and sell to

customers.

        19.    The Plaintiffs’ Marks include the marks “ABH Nature’s Products” and “ABH

Pharma” and their derivations.

        20.    Plaintiffs have invested significant sums of money in developing, improving, and

promoting goods under the Marks and have promoted and sold such goods and related services

to customers in the United States.

        21.    The Marks have been and continue to be publicized through advertising in this

judicial district, including through the internet domain names “ABH Natures.com” and ABH

Pharma.com” and their derivations. Plaintiffs have invested substantial amounts of money in

connection with such advertising.

        22.    As a result of Plaintiffs’ efforts to promote the goods offered under the Marks and

on account of their outstanding reputation and goodwill, the Marks have become well known to

members of the public as distinctive indicators of the source of Plaintiffs’ products and services.

        23.    The Marks are distinctive and well known in the United States, including in this

district.

        Imperio, Milano and Cartwright Join ABH

        24.    ABH Nature’s was formed by Jahirul Islam in 1994 to manufacture nutraceuticals

and health supplements and has operated continuously under that tradename since its formation.



                                                 5
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 6 of 30 PageID #: 6



       25.     In or about March 2016 Imperio, who uses the alias “Frank Cantone”, agreed to

work with Jahirul Islam (“Mr. Islam”), the owner of ABH Nature’s, to form ABH Pharma to act

as the sales and marketing arm of ABH Nature’s.

       26.     Imperio and Mr. Islam were each owners of fifty percent of the issued and

outstanding capital stock of ABH Pharma.

       27.     Unbeknownst to Mr. Islam, Imperio had been fired from his previous employer

Maker’s Nutrition for allegedly stealing confidential business information of his employer.

       28.     In or about May 2017 Imperio and Mr. Islam formed Defendant Future Pack to

provide fulfillment services to fulfill orders for products manufactured by ABH Nature’s and

marketed and sold by ABH Pharma.

       29.     ABH Pharma, was the owner of all the issued and outstanding capital stock of

Future Pack.

       30.     Imperio, in addition to being a stockholder in ABH Pharma, was employed by

ABH Pharma as a consultant.

       31.     Imperio’s responsibilities included promoting, marketing and selling ABH

Nature’s products to customers through ABH Pharma.

       32.     On September 11, 2018 Imperio executed a Restrictive Covenant agreement

pursuant to which he agreed not to disclose, take or remove from the possession of ABH any

Confidential Information.

       33.     Imperio further agreed not to compete with Plaintiffs’ business for two years

following, the termination of his employment, not to solicit any employee of ABH for hire, and

not to solicit or induce any customer, supplier or other person having a contractual or business

relationship with ABH to terminate or alter said relationship or otherwise interfere with such



                                                6
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 7 of 30 PageID #: 7



relationship or future relationship. The contents of the Imperio Restrictive Covenant are

incorporated herein by reference.

       34.     On or about September 3, 2018 Milano was hired by ABH as a Senior Account

Executive..

       35.     Milano was responsible for, among other things, promoting and securing the sale

of ABH products.

       36.     On September 7, 2018 Milano executed a Restrictive Covenant pursuant to which

he agreed not to disclose, take or remove from the possession of ABH any Confidential

Information.

       37.     Milano further agreed not to compete with Plaintiffs’ business for two years

following, the termination of his employment, not to solicit any employee of ABH for hire, and

not to solicit or induce any customer, supplier or other person having a contractual or business

relationship with ABH to terminate or alter said relationship or otherwise interfere with such

relationship or future relationship. The contents of the Milano Restrictive Covenant are

incorporated herein by reference.

       38.     In or about 2016 Defendant Cartwright was hired by ABH as its Chief Marketing

Officer.

       39.     Cartwright was responsible for, among other things, marketing ABH’s products

through the ABHNatures.com and ABHPharma.com websites.

       Defendants’ Wrongful and Tortious actions

       40.     Within one year of Imperio joining ABH Pharma, the company received

increasing complaints that its customer orders were not being fulfilled and its vendors were not

being paid by Imperio due to mismanagement by Imperio.



                                               7
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 8 of 30 PageID #: 8



        41.    In addition, ABH discovered that Imperio opened credit cards without Plaintiffs’

knowledge and began to charge massive amounts on the cards for personal expenses completely

unrelated to the business of ABH Pharma.

        42.    In the year 2018 alone, ABH Pharma discovered that Imperio charged over

$252,000.00 in expenses, virtually all of which were personal in nature and completely unrelated

to the business of ABH Pharma.

        43.    Imperio and/or Milano, in breach of their fiduciary duty and duty of loyalty to

ABH, and in flagrant violation of their Restrictive Covenant agreements, while employed by

ABH, opened and/or became associated with a competing company, SMP Nutra, to engage in the

Business of ABH Pharma.

        44.    In addition, Imperio by 2017 began to act more and more irrationally.

        45.    Imperio often became violent, verbally abusive, damaged walls and furniture and

threatened employees of ABH, including Sahina Islam, Mr. Islam’s daughter, with physical

harm.

        46.    Imperio physically assaulted ABH employee John Riccobono by slapping him in

the face in front of multiple witnesses.

        47.    Imperio also followed ABH employees in his car after the workday from the ABH

offices, including Sahina Islam and Mr. Islam.

        48.    On the morning of September 4, 2019, Imperio confronted Mr. Islam in the

parking lot of ABH and physically threatened him.

        49.    On or about July 23, 2019 Imperio was asked to no longer come to the offices of

ABH and instead, work from the Future Pack office located at 250 Executive Drive in

Edgewood, New York.



                                                 8
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 9 of 30 PageID #: 9



       50.      By such date, Imperio and Mr. Islam had agreed that Imperio would transfer all of

his 50% ownership interest in ABH Pharma to Mr. Islam and ABH Pharma would transfer

Future Pack to Imperio.

       51.      On or about the same date, Imperio approached ABH employee Kyle McCurry

and offered him money if Mr. McCurry would secretly go through ABH’s personal files to

obtain Imperio’s and Milano’s original Restrictive Covenants and provide the originals to him.

       52.      Mr. McCurry refused to take any money from Imperio but at his request provided

the Imperio and Milano original Restrictive Covenants to him.

       53.      Unbeknownst to Imperio and Milano, Plaintiffs maintained copies of the

Restrictive Covenant agreements.

       54.      On or about the same date, Imperio, Milano and Cartwright entered ABH’s

business location at 131 Heartland Blvd., Edgewood, New York, after hours and without

permission and began to copy confidential information belonging to ABH.

       55.      Among the confidential information copied and removed from ABH without

permission by Imperio, Milano and Cartwright, was a non-binding draft of a Consent Decree

between the United States of America and ABH which contained a proposed injunction to

restrain ABH from manufacturing and distributing products unless it took remedial actions

specified by the United States. The contents of the draft Consent Decree are incorporated herein

by reference.

       56.      Despite the fact that the Consent Decree is a draft, is of no legal force or effect

and is subject to ongoing discussions between the United States and Foley & Lardner LLP, as

attorneys for ABH, Defendants began distributing the confidential draft Consent Decree and




                                                 9
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 10 of 30 PageID #: 10



 related correspondence to ABH customers, advising that it was in effect and that ABH could no

 longer do business.

        57.    Defendants have contacted ABH customers directly to falsely state that ABH is

 going out of business, cannot continue to operate due to the draft Consent Decree and can no

 longer provide products and services to such customers.

        58.    For example, on August 30, 2019 Defendant Imperio wrote to ABH customer

 Wellness Creations as follows:

               Based on the attached DOJ letter I see it best for yourself and
               partners to find a new manufacturer. Again this is strictly for your
               best interest in the hopes you do not forward this back to ABH. As
               you can see from the attached Department of Justice letter every
               order placed through ABH is running the risk of recall at any
               moment.

        59.    On or about August 15, 2019 Imperio spoke with Edd Cardenten from ABH

 customer Vitalitus. LLC and falsely stated that “ABH is prohibited from operating by the Food

 and Drug Administration.”

        60.    On or about the same date, Imperio on behalf of SMP Nutra and Future Pack

 made the same or substantially similar statements to ABH customers, Ultra Vulgur Media, LLC,

 Awakened Alchemy, BMO Yapi Org., Arigen Nutrition, LLC, Vitacore, Mighty Ant Nutrition,

 Rediston LTD, Liv Body, LLC., Viva Deo, LLC., Healthy Life Creations, Healthy Healing

 Enterprises, LLC., HA Company D.O.O. and Iron Brothers.

        61.    Due to Defendants’ illegal and wrongful actions ABH has been unable to ship

 product located at Future Pack to its customers including those identified in the preceding

 paragraph.

        62.    Imperio in or about August 2019 advised customer, including Wellness Creations

 that the products that ABH was manufacturing and marketing were adulterated and mislabeled.

                                               10
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 11 of 30 PageID #: 11



        63.    The statements were false and were designed to impugn the basic integrity of

 ABH’s business and denigrate the quality of ABH’s products and services.

 Imperio, Milano and Cartwright Convert ABH’s Confidential Information and Imperio
 and Milano Violate their Restrictive Covenants

        64.    Between June and July 2019, Defendants Imperio, Milano and/or Cartwright

 accessed ABH’s database, HotSpot, which contained highly confidential information belonging

 to ABH and without authorization or permission illegally downloaded such information to an

 external computer.

        65.    Imperio, Milano and/or Cartwright exported ABH’s 26,000 customer names and

 contacts and created an Excel file which they converted for their own benefit and to the

 detriment of ABH.

        66.    Imperio, Milano and/or Cartwright also downloaded salary information for every

 ABH employee and forwarded such confidential information to ABH employees to sabotage

 ABH, cause internal friction among employees and benefit Defendants at the expense of ABH.

        67.    Defendants are improperly utilizing ABH’s confidential customer list and

 information, including its trade secrets, to steal customers that have been developed by ABH at

 great expense over many years.

        68.    In addition, on June 27, 2019 while associated with and/or employed by ABH,

 Imperio, Milano and/or Cartwright formed Defendant SMP Nutra as a New York Domestic

 Business Corporation in order to directly compete against ABH in violation of the Restrictive

 Covenants.

        69.    Imperio is an owner of SMP Nutra.

        70.    On the date that SMP Nutra was formed, Imperio, Milano and Cartwright were or

 became officers and/or employees of ABH.

                                               11
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 12 of 30 PageID #: 12



            71.   SMP Nutra engages in the same business as the ABH companies and coordinates

 the manufacture, marketing and fulfillment of nutraceuticals and health supplements.

            72.    SMP specializes in the manufacture of a number of nutraceuticals and health

 supplements, including collagen manufacturing, protein manufacturing, vitamin manufacturing,

 herbal manufacturing, probiotic manufacturing, and others.

            73.   It also markets nutraceutical and health supplements.

            74.   Imperio and Milano currently, own, operate and/or are employed by SMP Nutra.

            75.   Cartwright currently owns, operates and/or is employed by SMP Nutra.

            76.   Imperio and Milano are engaging in the same business as ABH in clear violation

 of the Restrictive Covenants that they executed in favor of ABH.

            77.   In addition, on or about July 23, 2019 Defendant SMP Nutra solicited and

 extended an offer of employment to ABH employee Kyle McCurry to act as the COO at SMP

 Nutra.

            78.   This was in direct violation of the Imperio and Milano Restrictive Covenants

 which mandate that they shall not solicit any employee of ABH for hire.

            79.   In addition, Imperio on behalf of SMP Nutra, hired ABH employees David Silvio

 and Luis Sanchez in direct violation of the Restrictive Covenant Agreement.

  Defendants’ Refusal to Release ABH’s Goods and Inventory from storage

            80.   Currently there are goods owned by ABH stored at the Future Pack business

 location at 250 Executive Drive, Edgewood, New York.

            81.   The value of the ABH goods stored at Future Pack is in excess of one million

 dollars.




                                                  12
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 13 of 30 PageID #: 13



        82.     SMP Nutra, Future Pack and/or Defendants have refused to allow ABH to remove

 its goods from the Future Pack location.

        83.     Future Pack and/or Defendants have refused to fulfill orders to ABH customers.

        84.     Future Pack and/or Defendants have refused to release and ship products to

 multiple ABH customers including Ultra Vulgur Media, LLC, Awakened Alchemy, BMO Yapi

 Org., Arigen Nutrition, LLC, Vitacore, Mighty Ant Nutrition, Rediston LTD, Liv Body, LLC.,

 Viva Deo, LLC., Healthy Life Creations, Healthy Healing Enterprises, LLC., HA Company

 D.O.O. and Iron Brothers.

        85.     In addition, Defendant Imperio on behalf of Future Pack acknowledged in August

 2019 that Future Pack is storing 429 pallets of ABH’s products at the Future Pack location.

        86.     Defendants have falsely asserted that they cannot fulfill orders to customers or

 allow ABH to remove its products because of the draft, non-binding Consent Decree.

        87.     On July 23, 2019 Imperio instructed an ABH warehouse employee to divert an

 $80,000 order from an ABH vendor, RV Pharma, to the Future Pack business location instead of

 the ABH warehouse.

        88.     Imperio’s and/or Defendants’ actions set forth herein constitute conversion under

 New York law.

        89.     On or about July 23, 2019 Imperio had all the locks at the Future Pack location at

 250 Executive Drive in Edgewood, New York changed to prevent ABH from removing over one

 million dollars in inventory and goods that are stored there for fulfillment to customers.

        90.     Future Pack and Defendants are holding ABH hostage by refusing to release its

 stored inventory despite the fact that ABH has a clear and superior right to the inventory.




                                                 13
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 14 of 30 PageID #: 14



        91.     Defendants’ failure to release the ABH goods from storage has and will continue

 to irreparably damage ABH’s customer relations and goodwill and unless the Defendants,

 including SMP Nutra and Future Pack, are ordered to immediately release the ABH inventory,

 ABH will experience a permanent loss of existing and prospective business relations and money

 damages will be insufficient to compensate ABH for the damage to its goodwill and business

 reputation.

        92.     ABH customers, including Vitacore, Mighty Ant Nutrition, Rediston, Liv Body,

 Viva Deo, Healthy Life Creations, Healthy Healing Enterprises and HA Company have ordered,

 and in certain cases paid for, ABH products that cannot be shipped due to the fact that

 Defendants are holding the products hostage at the Future Pack facility.

        93.     The illegal retention of Plaintiffs’ goods and inventory by Defendants has and will

 cause irreparable damage in that ABH’s very existence is threatened if it cannot supply its stored

 goods to its customers.

        94.     In addition, Defendants’ Imperio, Milano and Cartwright owed fiduciary duties

 and/or duty of loyalty to Plaintiffs by virtue of their fiduciary relationship as owners, officers

 and/or employees of ABH and breached their fiduciary duties by looting the company, usurping

 corporate business opportunities and damaging ABH in its business as set forth herein.

         Defendants’ Wrongful Unfair Competition and False Designation of Origin

        95.     Defendants have also blatantly infringed on Plaintiffs’ valuable Marks and have

 engaged in outright theft of same.

        96.     On or about March 4, 2019 Defendants without Plaintiffs’ knowledge or consent,

 and while associated with ABH, amended the ownership registration information with respect to

 the ABH websites “ABHNature.com” and “ABHPharma”, which were owned by ABH, to



                                                14
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 15 of 30 PageID #: 15



 wrongfully reflect that Defendants Cartwright and SMP Nutra were the registered owners of the

 sites.

          97.    Defendants then linked the converted ABH domain names and digital assets to the

 SMP Nutra website.

          98.    As a result, any current or prospective customer of ABH that entered the ABH

 domain names would be immediately transferred to the SMP Nutra website controlled by

 Defendants.

          99.    This was intentionally done to infringe on Plaintiffs valuable Marks, to usurp

 corporate opportunities belonging to Defendants, to steal customers and damage Plaintiffs

 existing and prospective business relations by creating the false impression that SMP Nutra was

 the owner of the Marks.

          100.   Plaintiffs have learned that one or more of the Defendants subsequently amended

 the public ownership information relating to the domain names and Marks by changing the

 ownership registration information from SMP Nutra to “Registration Private.”

          101.   This was done to hide the fact that Defendants had surreptitiously changed the

 ownership registration of the domains and Marks from ABH to SMP Nutra, thereby infringing

 on Plaintiffs’ valuable Marks.

          102.   Defendants have damaged Plaintiffs by, inter alia, violating the Lanham Act,

 New York Law and engaging in tortious activities directed to Plaintiffs.

          103.   Said wrongful acts include, but are not limited to, the following:

                 a. Marketing and/or selling nutraceutical and health supplement products by

                    using the Marks.

                 b. Altering the ABH Marks without permission.



                                                  15
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 16 of 30 PageID #: 16



                c. Otherwise marketing and selling products to the public that purport to be ABH

                    products that are not in fact ABH products.

        104.    On or about August 16, 2019 counsel for Plaintiffs forwarded a letter to

 Defendants Imperio and Future Pack and demanded, among other things, that Defendants cease

 and desist from any further use of the ABH Marks and that they release ABH’s products from

 the Future Pack location. The contents of such letter are incorporated by reference..

        105.    Despite the demand to cease and desist all use of the Marks, Defendants have

 failed to discontinue the use of the Marks, failed to take other steps required to discontinue the

 wrongful use of the Marks and have not released the ABH goods from storage.

        106.    Defendants acted with malice to harm Plaintiffs, interfere with their business

 relationship with existing and potential future customers, destroy Plaintiffs’ goodwill and

 business reputation in order to promote and enrich Defendants at the expense of Plaintiffs.

                                           COUNT I
                      False Designation of Origin, False Advertising, and
                     Unfair Competition in Violation of 15 U.S.C. § 1125(a)

        107.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        108.    Defendants have engaged in acts constituting unfair competition, false designation

 of origin and false advertising in violation of § 43(a) of the Trademark Act of 1946, 15 U.S.C. §

 1125(a).

        109.    By using the ABH Marks and/or using marks confusingly similar to the ABH

 Marks, notwithstanding Plaintiffs’ prior rights in such Marks, Defendants have made and are

 making false and/or misleading representations that their products originate with, are approved




                                                  16
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 17 of 30 PageID #: 17



 or endorsed by or are otherwise affiliated or connected with Plaintiffs in such a manner as to

 create a likelihood of confusion among prospective purchasers.

         110.    Defendants’ use of the ABH Marks, and/or use of marks confusingly similar to

 the ABH Marks, constitute a false designation of origin within the meaning of 15 U.S.C. §

 1125(a).

         111.    Defendants’ express or implied representations that the sale of their products

 originate with or are approved or endorsed by Plaintiffs constitutes use of false designations or

 representations of fact within the meaning of 15 U.S.C. § 1125(a).

         112.    Plaintiffs have been damaged by Defendants’ conduct and Defendants’ use of

 names and Marks identical and confusingly similar to those of Plaintiffs constitutes unfair

 competition, entitling Plaintiffs to the remedies afforded under 15 U.S.C. § 1125(a).

         113.    Defendants’ act of false designation of origin and false advertising have caused or

 are likely to cause Plaintiffs irreparable injury.

         114.    Unless enjoined by this Court, Defendants will continue these acts of

 infringement to Plaintiffs’ and the public’s immediate and irreparable damage.

         115.    Plaintiffs are entitled to injunctive relief and damages in an amount to be proven

 at trial, together with attorneys’ fees.

                                         COUNT II
                              Common Law Trademark Infringement

         116.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

         117.    Defendants have engaged in acts constituting common law trademark

 infringement under New York Law.




                                                      17
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 18 of 30 PageID #: 18



         118.    Defendants have advertised, marketed and sold product under the ABH Marks

 without seeking Plaintiffs’ consent, thereby infringing the ABH Marks.

         119.    Defendants’ use of Marks that are identical and/or confusingly similar to the ABH

 Marks to sell products similar to those that the Plaintiffs sell under those Marks is likely to cause

 confusion, mistake, or deception as to the source or origin of Defendants’ products.

         120.    The use of the ABH Marks or marks confusingly similar to the ABH Marks was

 calculated to deceive or confuse the public and enable Defendants to profit unjustly from

 Plaintiffs’ goodwill.

         121.    Defendants’ conduct has caused and/or is likely to cause Plaintiffs irreparable

 injury, loss of reputation and pecuniary damage.

         122.    Unless enjoined by this Court, Defendants will continue these acts of

 infringement, thereby deceiving the public and causing Plaintiffs irreparable damage.

         123.    Plaintiffs are entitled to injunctive relief and damages in an amount to be proven

 at trial, together with attorneys’ fees.

                                         COUNT III
                                 Common Law Unfair Competition

         124.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

         125.    Defendants have engaged in acts constituting common law unfair competition.

         126.    Defendants’ use of Marks identical or confusingly similar to the ABH Marks to

 sell products similar to those that ABH manufactures and sells under those Marks falsely

 suggests that Defendants and their business and products are associated with, or are sponsored,

 licensed or authorized by, Plaintiffs.




                                                  18
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 19 of 30 PageID #: 19



          127.   Defendants’ use of Marks that are identical and/or confusingly similar to the ABH

 Marks was calculated to deceive or confuse the public or enable Defendants to profit unjustly

 from Plaintiffs’ goodwill.

          128.   Defendants’ unfair competition has caused or is likely to cause Plaintiffs

 irreparable injury, loss of reputation and pecuniary damage.

          129.   Unless enjoined by the Court, Defendants will continue these acts of unfair

 competition, thereby causing Plaintiffs and the public further irreparable damage.

          130.   Plaintiffs are entitled to injunctive relief and damages in an amount to be proven

 at trial, together with attorneys’ fees.

                                             COUNT IV
                                        Declaratory Judgment

          131.   Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

          132.   An actual ripe, and justiciable controversy has arisen between the parties

 regarding the ownership and use of the ABH Marks.

          133.   Plaintiffs have given notice to Defendants that it is the rightful owner of such

 Marks.

          134.   For the reasons stated above, Plaintiffs are entitled to a declaratory judgment that

 it is the rightful owner of the subject ABH Marks.

                                       COUNT V
       Breach of Fiduciary Duty and Implied Covenant of Good Faith and Fair Dealing

          135.   Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

          136.   At all relevant times, the Defendants owed fiduciary duties to Plaintiffs.



                                                  19
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 20 of 30 PageID #: 20



         137.    The Defendants were, at all relevant times, Shareholders, Directors, Officers

 and/or employees of Plaintiff.

         138.    The Defendants breached their fiduciary duties and the implied covenant of good

 faith and fair dealing to Plaintiffs.

         139.    As a proximate and natural consequence of Defendants’ breach of fiduciary duty

 and the implied covenant of good faith and fair dealing, Plaintiffs have sustained damages in an

 amount to be proven at trial, together with attorneys’ fees.

                                             COUNT VI
                                          Unjust Enrichment

         140.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

         141.    Defendants have been unjustly enriched through the receipt of goods and

 inventory rightfully belonging to Plaintiffs and their refusal to turn over such goods and

 inventory to Plaintiffs.

         142.    As a proximate and natural consequence of Defendants’ unjust enrichment,

 Plaintiffs have sustained damages in an amount to be proven at trial, together with attorneys’

 fees.

                                            COUNT VII
                                          Constructive Trust

         143.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

         144.    Defendants’ were in a confidential or fiduciary relationship with Plaintiffs.

         145.    Defendants have refused to turn over inventory and goods to Plaintiffs, who have

 the right, title and interest to same.



                                                  20
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 21 of 30 PageID #: 21



        146.    As a result of such, Defendants were unjustly enriched and the Plaintiffs were

 damaged as a result.

        147.    As a result, a constructive trust should be imposed against the goods and

 inventory of Plaintiffs wrongfully converted by Defendants including any monies received by

 Defendants from their sale and distribution.

                                          COUNT VIII
                                     Breach of Duty of Loyalty

        148.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        149.    Defendants owed a duty of loyalty to Plaintiffs as Shareholders, Directors,

 Officers and/ or Employees.

        150.    Defendants breached their duty of loyalty to Plaintiffs by engaging in self-dealing,

 usurping corporate opportunities belonging to Plaintiffs and through the misappropriation of

 confidential information as set forth herein.

        151.    Plaintiffs were damaged by Defendants’ breach of their duty of loyalty and the

 usurpation of corporate opportunities belonging to Plaintiffs.

        152.    By reason of the foregoing, Plaintiffs are entitled to a disgorgement of all salary

 or compensation paid to Defendants by the Company during the period of their disloyalty as

 described herein.

                                            COUNT IX
                                    Violation BCL Section 720

        153.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        154.    Defendants were officers and/or employee of one or more Plaintiffs.



                                                  21
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 22 of 30 PageID #: 22



         155.    Defendants neglected, failed to perform and violated their duties to Plaintiffs as

 described herein and by acquiring for themselves monies and opportunities that rightfully belong

 to Plaintiffs that would have inured to the benefit of Plaintiffs, stealing confidential information

 of Plaintiffs and diverting and wasting corporate assets and opportunities.

         156.    Defendants have violated Section 720 of the Business Corporation Law of New

 York (“BCL”).

         157.    Defendants must account for their misconduct as provided for under Section 720

 of the BCL.

                                            COUNT X
                                   (Defamation and Trade Libel)

         158.    Plaintiffs repeat and reallege each of the allegations contained herein with the

 same force and effect as though fully set forth at length herein.

         159.    Defendants or their agents made the defamatory statements or communications

 set forth herein.

         160.    Such defamatory statements and communications were false.

         161.    Such defamatory statements and communications were of and concerning

 Plaintiffs.

         162.    Such defamatory statements and communications were made with scienter, were

 reckless and/or made with malice.

         163.    Such defamatory statements injured Plaintiffs in their business.

         164.    Such defamatory statements exposed Plaintiffs to shame, ridicule and

 disparagement and denigrated the quality of Plaintiffs’ services and products.

         165.    As a proximate and natural consequence of the Defendant’s actions, Plaintiffs

 have sustained damages in an amount to be determined at trial but not less than $5,000,000.00.

                                                  22
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 23 of 30 PageID #: 23



        166.    Moreover, the Defendant’s actions as described herein were wanton and

 deliberate, warranting an award of punitive damages, in an amount to be determined at trial but

 not less than $1,000,000.00.

                                               COUNT XI
                                  (Tortious Interference with Contract,
                            Existing and Prospective Business Relationships)


        167.    Plaintiffs repeat and reallege each of the allegations contained herein with the

 same force and effect as though fully set forth at length herein.

        168.    Plaintiffs, but for Defendants’ intentional and wrongful acts, would have entered

 into or extended contractual and/or business relations with those customers, vendors and

 suppliers described herein.

        169.    Plaintiffs had firm contracts with customers, vendors and suppliers as described

 herein and Defendants’ wrongful actions were directed at such customers, vendors and suppliers

 to induce them to cancel the subject contracts.

        170.    Defendants’ tortious interference with Plaintiffs’ existing customers and contracts

 and/or prospective business relations was accomplished by wrongful, malicious, dishonest and

 unfair means on the Defendants’ part as described herein.

        171.    Plaintiffs have been damaged by Defendants’ tortious and wrongful behavior.

        172.    By reason of the foregoing, the Defendant is indebted to Plaintiffs in an amount to

 be determined at trial but not less than $5,000,000.00.

        173.    Moreover, the Defendants’ actions as described herein were wanton and

 deliberate, warranting an award of punitive damages, in an amount to be determined at trial but

 not less than $1,000,000.00.




                                                   23
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 24 of 30 PageID #: 24



                                           COUNT XII
                      Violation of Section 349 of the General Business Law

         174.   Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

         175.   Defendants have engaged in unlawful business acts or practices by committing

 acts including computer fraud, trespass, conversion, interference with business relations and

 other illegal acts and practices as alleged above, all in an effort to gain unfair competitive

 advantage over Plaintiffs.

         176.   These unlawful business acts or practices were committed pursuant to business

 activity.

         177.   The conduct, as alleged above, constitutes violations of numerous state and

 federal statutes and codes, including, but not limited to, violation of the Federal Computer Fraud

 and Abuse Act, grand larceny, criminal possession of stolen property, unauthorized access to

 computers, wire fraud, and related activity in connection with an access device and falsifying

 business records.

         178.   Defendants’ conduct also constitutes trespass to chattels, conversion and unjust

 enrichment.

         179.   Defendants have improperly and unlawfully taken commercial advantage of

 Plaintiffs’ confidential and proprietary information including, pricing, customer lists acquired

 through wrongful means, as well as the good will ABH has developed with their long-standing

 customers.

         180.   In light of Defendants’ conduct it would be inequitable to allow Defendants to

 retain the benefit of the funds obtained though the unauthorized and unlawful use of Plaintiffs’

 property.

                                                  24
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 25 of 30 PageID #: 25



        181.    Defendants’ unfair business practices have unjustly minimized ABH’s

 competitive advantage and have caused and are causing ABH to suffer damages.

        182.    Defendants should be compelled to disgorge and/or restore any and all revenues,

 earnings, profits, compensation and benefits they may have obtained in violation of New York

 General Business Law Section 349, including but not limited to returning the value of the stolen

 property itself and any revenue earned from it and should be enjoined from further unlawful,

 unfair and deceptive business practices.

                                            COUNT XIII
                                             Conversion

        183.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        184.    Defendants Imperio, Milano and Cartwright, jointly and severally, acted to

 remove confidential and proprietary information from Plaintiffs without authority so that they

 could benefit from such confidential information to the detriment of Plaintiffs.

        185.    At no time did Imperio, Milano or Cartwright have permission or consent to

 remove said items and information for their benefit.

        186.    By reason of the foregoin, ABH has been damaged in an amount to be determined

 at trial but expected to exceed the sum of $5,000,000.00

                                          COUNT XIV
                                        Breach of Contract

        187.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.




                                                  25
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 26 of 30 PageID #: 26



        188.    Defendants Imperio and Milano executed the Restrictive Covenants in favor of

 Plaintiffs as set forth herein and agreed, among other things, not to compete against ABH in

 connection with its business or to solicit customers and employees.

        189.    Defendants Imperio and Milano breached the Restrictive Covenant agreements by

 illegally competing with ABH and soliciting its customers and employees.

        190.    As a natural consequence Plaintiffs have been damaged in an amount to be

 determined at trial but in no event less than $5,000,000.00.

        191.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        192.    Defendants have failed and refused to deliver the goods and inventory of

 Plaintiffs stored at the Future Pack business location without justification.

        193.    Plaintiffs’ right to the goods and inventory is superior to Defendants’ rights since

 Defendants have no right whatsoever to such goods and inventory.

        194.    Plaintiffs are entitled to an order of replevin regarding the goods and inventory

 wrongfully withheld by Defendants.


                                          COUNT XV
                    Violation of the Federal Computer Fraud and Abuse Act

        195.    Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        196.    Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C. §, by

 intentionally accessing a computer used for interstate commerce or communication, without

 authorization or by exceeding authorized access to such a computer, and by obtaining

 information from such a protected computer.



                                                  26
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 27 of 30 PageID #: 27



        197.    Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C. §

 1030(a)(4) by knowingly, and with intent to defraud ABH, accessing a protected computer,

 without authorization or by exceeding authorized access to such a computer, and by means of

 such conduct furthered the intended fraud and obtained one or more things of value, including

 but not limited to Plaintiffs’ confidential information, confidential and proprietary customer list,

 confidential and proprietary pricing information and confidential employee salary information.

        198.    Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C.

 §1030(a)(5)(A)(i) by knowingly causing the transmission of a program, information, code, or

 command and as a result intentionally causing damage without authorization to a protected

 computer owned by Plaintiffs.

        199.    Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C.

 §1030(a)(5)(A)(ii) and (iii) by intentionally accessing a protected computer without

 authorization, causing damage to Plaintiff, recklessly or without due regard for their actions.

        200.    The computer system or systems that Defendants accessed as described above

 constitute a “protected computer” within the meaning of 18 U.S.C. §1030(e)(2).

        201.    Plaintiffs have suffered damage and loss by reason of these violations, including,

 without limitation, harm to Plaintiffs’ data, programs, and computer systems and other losses and

 damage in an amount to be proved at trial, but, in any event, in an amount well over $5,000.00.

        202.    Defendants’ unlawful access to and theft from Plaintiffs computers also have

 caused irreparable injury.

        203.    Plaintiffs’ remedy at law is not adequate to compensate it for these inflicted and

 threatened injuries, entitling Plaintiffs to injunctive relief as provided by 18 U.S.C. §1030(g).




                                                  27
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 28 of 30 PageID #: 28



                                            COUNT XVI
                                          Injunctive Relief

        204.     Plaintiffs repeat and reallege each and every allegation contained herein, with the

 same force and effect as though fully set forth at length herein.

        205.    Plaintiffs have been and will continue to be irreparably harmed unless Defendants

 are enjoined and prohibited from utilizing the ABH Marks.

        206.    Plaintiffs have been and will continue to be irreparably harmed unless Defendants

 Imperio and Milano are enjoined from competing against ABH and soliciting their customers

 and employees in violation of their Restrictive Covenant agreements.

        207.    Defendants have and will continue to cause damages to Plaintiff’s goodwill and

 reputation unless injunctive relief is not granted.

        208.    Defendants’ refusal to cease and desist the use of the ABH Marks and Defendant

 Imperio’s and Milano’s violation of their Restrictive Covenants has exposed Plaintiffs to

 irreparable and unquantifiable harm and damage as a matter of law.

        209.    There is no adequate remedy at law.

        210.    By reason of the foregoing, Plaintiffs are entitled to a temporary and permanent

 injunction prohibiting Defendants from utilizing any of the ABH Marks, from competing against

 Plaintiffs and soliciting their customers and employees in violation of the Restrictive Covenants

 and compelling Defendants to release Plaintiffs goods and inventory.

        WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

            a. A preliminary and permanent injunction be issued enjoining the Defendants and

                each of their agents, servants, employees and attorneys and those persons in act of

                concert or participating with them:




                                                   28
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 29 of 30 PageID #: 29



                i.   From using any of the ABH Marks similar thereto in connection with the

                     sale of goods or the rendering of authorized services;

               ii.   From using any logo, tradename or trademark which may be calculated to

                     falsely represent or has the effect to falsely representing that the services

                     or products of the Defendants are sponsored or authorized by or in any

                     way associated with Plaintiffs;

              iii.   From infringing the ABH Marks;

              iv.    From falsely representing themselves as being connected with the

                     Plaintiffs or being sponsored by or associated with Plaintiffs or engaging

                     in any act or allowing acts which are likely to cause the trade, retailing

                     and/or members of the purchasing public to falsely believe that the

                     Defendants are associated with Plaintiffs;

               v.    From affixing, applying, annexing or using in connection with the sale of

                     any goods, a false description or representation including words or other

                     symbols tending to falsely describe or represent such goods as being those

                     of Plaintiff and from offering such goods in commerce; and

              vi.    Competing against Plaintiffs and soliciting customers and employees in

                     violation of the Restrictive Covenants in place.

             vii.    Ordering Replevin and the Seizure of the ABH Goods wrongfully

                     converted by one or more of the Defendants.

          b. Defendants each be required to pay Plaintiffs’ actual damages, the Defendants’

             profits or lost profits and other damages suffered as a result of their intentional




                                              29
Case 2:19-cv-05637-LDH-RLM Document 1 Filed 10/04/19 Page 30 of 30 PageID #: 30



              and willful misconduct in an amount to be determined at trial, including punitive

              damages.

           c. Plaintiffs be awarded interest and the costs of this action including all of its

              attorneys’ fees.

           d. Plaintiffs be granted such other and further relief at this Court deems just and

              proper.

 Dated: Islandia, New York
        October 4, 2019

                                           LEWIS JOHS AVALLONE AVILES, LLP


                                           By: ________________________________
                                                   James F. Murphy, Esq.
                                           One CA Plaza, Suite 225
                                           Islandia, New York 11749
                                           T: (631) 755-0101
                                           F: (631) 755-0117
                                           E-mail: jfmurphy@lewisjohs.com

                                           Attorneys for Plaintiffs ABH Nature’s Products and
                                           ABH Pharma, Inc.




                                             30
